                      Case1:20-cv-05878-CM
                      Case 1:20-cv-05878-CM Document
                                            Document153
                                                     154 Filed
                                                          Filed09/29/20
                                                                09/30/20 Page
                                                                          Page11ofof22



                                                                          ~           ---   .
                                                                          I;,~;'.l '. ML "-T
                                                                          \ \ ! H'TRnNlCALLYFILED


                                                T HE C ITY OF NEW YOR     ~ -·
                                                                              I}()(   #:         II
                                                                                  -· L -.~ fD: _ -~ ~o   -;,o;p·
                                                                          L - --·c

JAMES E. JOH SO                                LAW DEPARTME1'T                                                 MARK G. TOEWS
Corporation Counsel                                 I 00 CHURCH STREET                               Assistant Corporation Counsel
                                                    NEW YORK, NY I 0007                                      phone: (2 12) 356-0871
                                                                                                      email : mtoews@law .nyc.gov




         ByECF
         Honorable Colleen McMahon
         Chief Judge
         Southern District of New York
         500 Pearl Street, Rm. 2550
         New York, New York 10007


                             Re: J.T. et al. v. Bill de Blasio et al.
                                 20 CV 5878 (CM)

         Dear Chief Judge McMahon:

                I am an Assistant Corporation Counsel in the Office of the Corporation Counsel of the
         City of New York and am one of the attorneys assigned to represent Mayor Bill de Blasio,
         Chancellor Richard Carranza, and The New York City Department of Education (collectively,
         the "NYC Defendants") in the above-referenced matter. For the reasons explained below, I write
         to respectfully request that the deadline for my office to file a Reply Memorandum of Law in
         Further Support of the NYC Defendants' Motion to Dismiss the Complaint be extended by two
         (2) days, until Friday, October 2, 2020.

                 The NYC Defendants' filed a Motion to Dismiss Plaintiffs' Complaint on September 18,
         2020. Plaintiffs filed Opposition to the NYC Defendants' Motion on September 25, 2020.
         Pursuant to Your Honor's Individual Practices, the NYC Defendants' reply is currently due
         tomorrow, September 30, 2020. However, due to the fact that (1) the three (3) days immediately
         following the filing of Plaintiffs' Opposition consisted of a weekend and a religious holiday; (2)
         two of the principal attorneys handling this matter were observing that holiday yesterday; and (3)
         some of the arguments raised in the Plaintiffs' Opposition should be addressed for the Court to
         have a complete briefing on these issues, the NYC Defendants respectfully request a two (2) day
         extension of time to file their reply, until Friday, October 2, 2020.
         Case 1:20-cv-05878-CM
         Case 1:20-cv-05878-CM Document
                               Document 153
                                        154 Filed
                                            Filed09/29/20
                                                  09/30/20 Page
                                                           Page22of
                                                                 of 22




        I requested Plaintiffs' consent to this request today by email. Plaintiffs' counsel, Peter
Albert, Esq., responded to my request by letter, attached as Exhibit A. In brief, Plaintiffs do not
consent to this request. The requested extension, if granted, would not affect any other scheduled
dates.

        I apologize for the last-minute nature of this request, but respectfully submit that under
the circumstances, it was not feasible to make this application earlier than today.

       Thank you for your consideration of this request.




                                                            Respectfully yours,



                                                                       /s/MGT
                                                            Mark G. Toews
                                                            Assistant Corporation Counsel




                                              -2-
